\.J
                                                                J~gz+-11
                                                          Mr.Charles Clay Wilson
                                                          T•D.C.J.-CID#521150
                                                          John M.Wynne Unit
                                                          810 FM 2821
                                                          Huntsville,Texas 77349


In the office of                                             RECEIVED IN
Abel Acosta, Clerk                                        COURT OF CRIMINAL APPEALS
                                                      · some
                                  This document contams rty SEP 30 2015
For The court of Criminal Appeals aoes that are of P?or qua '
                                  P ...
P.O. Box 12308, Capital Station              0 f · agmg
                                  at the time 'm        .     Abet Acosta, Clerk
Austin, Texas 78711
RE: Relator's Motion for leave to file for a Writ of Mandamus and Relator's
    Application for a Writ of Mandamus.


  To the Honorable Abel Acosta, Clerk,

Please be advised that I'm the above relator in this action.

I'm a indigent offender incarcerated at the T.D.C.J.-CID John M.Wynne Unit

Prison.   I'm only able to send the original copy of the above mot&on for
leave to file for a Writ of Mandamus and relator's application for a Writ

of Mandamus to be filed and brought to the Honorable Justices or Judges att-
ention for their disposition and hearing concerning the state Prosecutor and

the trial court lacked jurisdiction     tb   try or to hear this ease.in T/C NO.

#02F0236-102: and Appeal N0.06-03-00172-CR was void and the opinion, judge-

ment. Mandate,must be recalled and dismissed for lack       ofni11ri~diction   in

absent of a criminal accusation does not exist and the state prosecutor and

the grand jury conspired to violate the relator's due process right and due

course of law right. To illegally vote to indict relator without a criminal

accusation complaint.

Relator request this Honorable Court to issue a order directing Abel Acosta,

Clerk to make the required 11 copies of the above Relator's indigent motion

for leave to file for a Writ of Mandamus and relator's       applica~ion   for a

Writ of Mandamus since T.D.C.J.-CID indigent officials will not supply rel-

ator with the proper amount of typing paper to make the required 11 copies
of this action, Therefore I'm requesting this Honorable Court to aid relator

in this action due to his inablity to meet the required 11 copies for this
Honorable Court use's and to send a additional copy to the State Attorney.

Than"K You for your time in this matter of Great Consideration and this

matter to me.



~ctfull v Submitted by,

   -~c£    tA)~
      Cla~ilson
C arl.E;;           TDCJ-CID#521150
John M. Wynne Unit
810 FM 2821
Huntsville,Texas 77349
                                --
                                           IN   THE
                                                  -       --   .
                             COURT OF CRIMINAL
                                       - -
                                               APPEALS
                                               -               .....

                                   AUSTIN, TEXAS

IN RE: CHARLES CLAY WILSON                            §                APPEALS CAUSE NO.
       RELATOR                                                         06-03-00172-CRS
v.                                                                     ON APPEAL FROM
IN THE COURT OF APPEALS                                                THE 102nd JUDICIAL
6th. Supreme Judical District                         §                DISTRICT COURT OF
OF TEXAS                                                               BOWIE COUNTY,TEXAS
TEXARKANA,TEXAS,RESPONDANT                            §                T/C N0.#02F0236-102

                               MOTION FOR LEAVE TO FILE
                           PETITION FOR A WRIT OF MANDAMUS
TO THERHONORABLE JURISTS OF SAID COURT:

Comes now CHARLES CLAY WILSON, Relator,                   P~m-se       without the aid of counsel.

And for good reason files this motion for leave td file petition for a Writ

of Mandamus. ,Therein complaining of The Court of Appeals for the Sixth

Supreme Judicial District of Texas, by it's failure to perform its minis-

terial duties in the manner required under The APPlicable
                                                -- '      Law and Fact, by

viewing the relevant evidence in the light most favorable to the verdict of
it's review of factual sufficiency of the essential of the offense to affirm

the judgement of the trial court. Respectfully,                         in support, the following

matters are submitted:
                                             I.
                                     HISTORY OF THE CASE

(1). It appears from the trial court records in cause N0.#02F0236-102. The

State of Texas District Attorriey or his Assistant Dis~rict Aftorney's inte-

ntionally and knowingly return a void indictment without filing a criminal
complaint theres no critable person who sworn out no criminal accusation comf.'~: :; ;
plaint.

The State and the Trial Court lacked jurisdiction to illegally sworn inaa
jury to try and convict and hear the illegal cause #02F0236-102 which vio-

lates the relator   u.s.    Constitution Rights to Due Process and also to vio-




                                                               3
lates his rights under Texas Constitution of Due Course of Law.
The State District Attorney can not proceed to prosecute an information or

indictment in cause #02F0236-102 Alony, A criminal complaint must be embr-

aced in the transcript on appeal in cause#06-03-00172-CR.

See Corr-pos v. State, 141 S.W.2d 344,139 Tex.Crim.411; Ho v. State, 856 S.W.2d
495,             rehearing denied; Naff v. State, 946 S.W.2d 529 rehearing overruled;
~ . ~:l .. !921 S.W.2d 765; Ramon v. State, 159 S.W.3d 927, 930=32(Tex.
Crim.App.2004); House v. State, 947 S.W.2d 251-53(Tex.Crim.App.l997); Brown

v. State, 921 SW2d 227,229-30(Tex.Crim.App.l991);                     See Humphfey v. State,
99 S.W.2d 600 131Tex.Crim.383; Peterson v. State, 732 S.W.2d 22 PDR Dismissed

781 S.W.2d 933.
                                   II.
                            HISTORY OF THE CASE
                       ILLEGALLY TRIED AND APPEALED
Relator was indicted incause #02F0236-102 and was tried by a jury found

relator Charles Clay Wilson guilty of the offense of Aggravated Assault the
102nd District Court of Bowie County,Texas in cause NO. 02F0236-102 styled

the State of Texas v. Charles Clay Wilson, 134 Sw3d                     104(Tex.~pp.Texarkana

2004).(N0.06-03-00172-CR). The judgement was affirmed on appeal. Wilson's



State, 1215_:-04                P~lator   Wilson's first state writ application was filed on

March 10,2005 and was dismissed or denied on June 22,2005.

Relator Wilson's second state writ application was filed on July 14,2005

and was dismissed inder the state subsequent writ sta~ute on January 4,2006~

                                                      III.
                                              STATE COURT RECORDSo/

The state's available Wilson's the relator state court records have prev-

iously been forwarded to this court.

                                                      IV.
                                               STATEMENT OF FACTS
 A illegal enpaneled pitty jury• who lacked jurisdiction to hear or to try



                                                             Lf
the relator due to the State of Texas Bowie county District Attornev or his

Assistant District Attorney return a void indictment without a criminal

accusation complaint being filed by a critable person does not exist in

none of the state court records. The state is prohibited by the state legi-

slature precluded a state prosecutor from presenting an     informatio~   "Until

affidavit has been made by some credible person charging the defendant with

the offense." The affidavit shall be filed with the information;Article
21.22 Supra. Such an affidavit is of course a complaint within the meaning
of Article 15.04 V.A.C.C.P."In other words a prosecuting attorney is not

authorized to institute prosecutions in the   coun~y   court ubon his act or
of his own volition". Kennedy v. State,Supra,at 294,161 Tex.Crim.303,276

S.W.2d 291(1955).

One may not be "Both the accuser and the prosecutor is misdemeanor cases."

Wells v. State, 516 S.W.2d 663,at664(Tex.Crim.App.1974);Compare Glass v.

State, 162 Tex. Crim. 598, 288 S.W.2d 522(1956); catchings v. State, 162Tex.

Crim.342 SW2d 233,at234(1955).

If the indictment is to be considered the charging instrument, where is the
jurat??

The indictment is merely a presentment by the grand jury consequent to a

verified criminal accusation. So whose affirmation is verified on that pri-
mary accusation?

"State of Texas v. Carroll Pierce 109 125(91).1991.Tex.41404; 816 S.W.2d 824.

See also chapter 16 Texas Code of Criminal Procedure, surely this practice

of indictment without criminal accusation can not be based on past practice

of some assumption of implied power. The State violated the following

authorties Mallory v. u.s. 77 s.ct.1356, 354 u.S.449(u.s. 06/24/1957);

See H.R.Thomas v. State,l 29 Tex.Crim.628 at 632; 91 SW2d 716;1935 Tex.Crim.

App.557. The State District Attorney violates the following Art's 2.03,2.04

2.05 Texas Code of Criminal Procedures. See also Chapter 16 T.C.C.P. See




                                          5
also Art. 16.17c.c.p. See also 20.19,21.20, 21.22, 27.01, 15.04 of[V.A.C.C.P]

With no proper criminal accusation in the court record, There is no accused

and the court is without jurisdiction over relator.See William T.Gholson

the court held:

 "Therefore it is the complaint alone and not any other affidavit given in

support of arrest or search warrants, which determines the validity of the
information. Holland v. State, 623 SW2d 65l(Tex.Crim.App.l98l).William T.
Gholson v. State of Texas(06/23/83).TX.41167; 667 S.W.2d 16; See also J.W.

Winans v. State, 135 Tex.Crim.l02; 117 SWQd 81:1938 Tex.Crim.App.584; see
also Clivares v. State, 765 S.W.2d 140. The judgement is reversed and the pro-

secution ordered dismissed.

No complaint appearing as a predicate for the indictment in cause 02F0236-

102 it will be necessary for this court to reverses and direct the'dismissal

of the prosecution. Article 415 Vol.l Vernon's        Ann.Tex.CCC~P.   See Olivares
v. State, 127 Tex.Crim.316; 76 S.W.2d 140; 1934 Tex.Crim.App.Lexis 42. This

practice   pfoalto~tng   ~•1grand   jury to act without a criminal complaint,then
allowing prosecutors to innore the clear requirement of Art's 2.03, 2.04,

2.05 Tex.c.c.P. however long it may havebeen practice is simply not in com-

pliance with statutory stipulations.See also 13 AM Jru proof of fact 3d, 21

See Monell v. Dept. of Social Services(l978) 436        u.s.   658 and Soell v.

McDanial(l989 CAt nc) 824 F2d 1380).See also Const.,Tex.Code of Crim.Pro.

by Art.l sec.9;   J.M Thornberry v. State, 3 Tex.ct.App.36 1877 Tex.Crim.App.

202(emphasis added).

~e   iftdictment cannot be the sole sourse of jurisdiction as the Grand Jury

is instructed to vote on a criminal accusation. The prosecutor          willaa~gue

that the Grand Jury is specifically give the power and the duty to invest-·

igate into matters. See Art.20.09 T.c.c •. P. See also chapter 16 c.c.P. the          .   ;




District attorney is forbidden to swear out a criminal complaint. See also

Art.21.22 presentment entered record see in Peter B. Peterson v. State,Texas
(12/20/84) 1989 Tex.41854:781 S.W.2d 1933, See Art's 27.0l,and 21.20       v.c.c.P.
See also Kennedy v. State, 16l,Tex.Crim.303,276 S.W.2d 291{1955).

                                         v.
                                    JURISDICTION

{1). This Honorable court has jurisdiction over the parties and the subject
matter under the authority of Article     v.   section 5 and 6 of the Texas Con-

stitution [V.T.C.A. TEX.Const.] See Section 22.221 of the Texas Government
Code uV.T.C.A. Gov•t Code]. And Article 44.25 of the Code of Criminal Pro-

cedure;:·f•V. A.   c. c. P. ] .
                                         VI.
                                  GOOD FAITH BELIEF
0
(1). Leave for therflling of the ~etition for a Writ of Mandamus is not sou-
ght to burden this Honorable Court. Or respondent. But to see justice served.

It is the good faith belief of relator that by reviewing or viewing all the

evidence in the light most favorable to the verdict the court of appeal did
not preform its ministerial duties required by the relevant law of facts.
In consideration had the appeal court used the proper standard· of review

required to determine the factual sufficiency of evidence that was used in

establishing the elements and viewed the relevant evidence in a neutral

light it would have found that the state did not prove that relator was

responsible for perpetruting the Aggravated Assault and the verdict to be

so contrary to the overwhelming weight of the evidence to be clearly wrong

and manifestly unjust.

Relator futher cliam that the state district attorney failed to file a crim-

inal complaint it does not exist and the relator illegally restraint since

no person has made a criminal accusation against relator which is necessary

to render the state's jurisdiction.

Relator has been made to answer an infamous crime which no one has accused

relator of committing. Therefore the state of Texas is restricting relator

at his liberty without authority or jurisdiction. Where prosecution for theft




                                                7
proceeded in the county court on an information and no complaint was emb-
raced in the transcript on appeal, That court was without proper jurisdi-
ction in the absence of a complaint. See Compos v. State, 141 S.W.2d 344,

139 Tex.Crim.411: Ho v. State, 856 S.W.2d 495 rehearing denied: Naff v.              St~te
945
946 S.W.2d 529 rehearing overruled: State v. Bishppe 921 S.W.2d 765: Gholson

v. State, 667 S.W.2d 168 P.D.R. refused: V.A.C.C.P. Art's 15.04, 21.22 Bal-

dauf v. State, 456 SW2d 136,Prosecution cannot proceed upon an information

or indictment along.       Hum~hfey   v. State, 732 S.W.2d 22 P.D.R. Dismissed.

                                           VII.
                                      RIGHT TO RELIEF SOUGHT

{1). Relator has no adequate remedy at law, but does have a clear undis-.

putable legal right to relief sought under the relevant law of facts and

the act sought to be compelled is ministerial and constitutional and jur-

isdictional.

~e    respondant   th~   ~~ate   of Texas District attorney    ret~rn   a void and illegal

Grand Jury Indictment without a complaint being filed the State's Dist-
rict Attorney abused his power of office to indict relator violates Art's
2.03,   2.04,   2.05, 15.04. 21.22,     27.01,   20.19, See in RE Guerra 235 S.W.3d at

432-439 note 17, See also235 SW2d         432-444~445.See   Kennedy v. State, 276

S.W.2d 291 161 Tex.Crim.303; Peterson v. State, 781 S.W.2d 993.

The State District Attorney is prohibited by law to be both fhe accuser and

the prosecutor See also Wells v. State, 516 S.W.2d 663-664{Tex.Crim.App.l974)

Glass   v~   State, 162nTex.Crim.598 288 S.W.2d 522(1956) Catchings v. State,l62

Tex.Crim.342, 285 S.W.2d 233 at 334{1955).

The State District Attorney and the trial judge lacked jurisdiction to hear

or try relator upon a illegal indictment in cause #02F0236-102 was returned

by the State without a complaint violated relator due process right's.

                                        VIII.
                                 CONCLUSION AND PRAYER
{1) wQerefore premises considered, relator respectfully asks this Honorable


                                                                                     b
'court to grant leave for filing of the petition for a writ of mandamus. This
providing him with a means to have this wrongful matter complained of rec-
tified in the matter prescribed under law.

Grant the relief deemed just and proper.

Relator seeks a new opinion and judgement mandated in cause #06-03-00172-CR

be issued and a dismissal of this action be reversed and dismissed with

prejudice.
(2) So move and pray for that in all things this motion be granted.

Respectfully ~u~mitt~   ·h
 @p.~a_~--~-
Charles Clay Wilson#521150
John M Wynne Unit
810 FM 2821
HDnsville, Texas 77349
Relator Pro-se




                                                                       7
                            GNSWORN DECLARATION
Pursuant to the provision of title 6.Texas Civil Practices and Remedies Code

Chapter         132~   132.001 et.seq, the following declaration is made under the

penalty of perjury:
I Charles Clay Wilson Relator TDCJ-CID#521150 being presently confined in

the Texas Department of Criminal Justice Correctional Institutions Division

at the John M. Wynne Unit located at 810 FM 2821 Huntsville,Texas 77349 by
my signature below hereby declare under penalty of perjury that the allegat-

ion made         ~n    the motion for leave to file petition for writ of mandamus to the   ~E
r:.:~ ~;..
be~t         of my knowledge are true and correct.
Executed on this            the~ day     of   Se1:e£Qke.£__, 2015   A. D.




Charles Clay Wilson,Relator,Pro-se
                             CERIFICATE OF SERVICE

ft~harles Clay Wilson,Relator,TDCJ-CID#521150 by my signature below cert-

ify that the original copy of the motion for leave to file petition for

Writ of Mandamus were sent on the date below to the clerk of the court of

criminal appeals for Texas by United States mail.
Relator is totally indigent and can only afford the one original copy is
all that I could afford to draft up.    If the court requires eleven copies

then relator respectfully request this Honorable Court be ordered to make

the additional copies that this Homorable Court requires since relator can
not afford to make the additional copies due to TDCJ-CID Indigent official

have a limit on writing paper to twenty-five sheets at a time and one ink

pen as needed. Five carbon papers with exchain. Relator respectfully req-
uest this court to make the additional ten copies to total to the eleven
copies as required by law. Thank You.

Signed   by~~-{ A)~
           Charles Cl~Wilson
           Relator~Pro-se

Executed on this__~dl~~~·-   day                        2015.


                      •. I




                                        \1\
        ·-
                         IN THE COURT OF CRIMINAL APPEALS
                                   AUSTIN, TEXAS


IN RE: CHARLES CLAY WILSON               ~          Appeal Cause No.
       Relator                           §          #06-03-00172- CR
v.
                                         §          ON APPEAL FROM THE
THE COURT OF APPEALS                                102nd Judicial
FOR THE SIXTH SUPREME                    §          District Court of
Judicial District of Texas                          Bowie County, Texas
                                         §          T/C N0.#02F0236-102
Texarkana,Texas,Respondant



                          PETITION FOR A WRIT OF MANDAMUS

      Comes now Charles Clay Wilson,Relator, Pro-se without aid of counsel.And

 for good reason files this petition for Writ of Mandamus seeking relief

 from the court of appeal for the Sixth Supreme Judicial District of Texas
 ~pmmitted    reversal error by not dismissing the case because the criminal

 complaint must be embraced in the transcript on appeal Compos v. State,l41
 SW2d 344,139 Tex.Crim.411; Humphreys v. State,99 S.W.2d 600;peterson v.State,

 732 S.W.2d 22,PDR Dismissed 781 S.W.2d 933.

 This honorable court lacked jurisdiction to affirm relator's appeal when

 it ap~ear that the State of Texas District Attorney and the trial court

 102nd Judicial District Court of Bowie County,Texas lacked jurisdiction
 to try or hear this case since the State District Attorney illegally indi-
 cted relator without a criminal complaint being filed by a credible person

 does not exist in none of the trial court records. And the Texas ·state

 legislature precluded a state Prosecutor from presenting an information ''U0til
 ".Until affidavit has been made by some credible person charging the defend-

 ant with an offense". The affidavit shall be filed with the informat.ion.
     Article 21.22 Supra. Such an article affidavit is of course a complaint
 withiri the meaning of article 15.04 V.A.C.C.P.



                                                              J
In other words, a prosecuting attorney is not authorized to institute pro-

secutions in the county court or dis~rict ccurts upon his independent act

or of his o~n voilition. Kennedy v. State, SUPRA,at 294,161 Tex.Crim.303,

276 S.W.2d 291(1955). One may not be "Both the accuser and the prosecutor in

misdemeanc,r or fe:c:r. ys cases". Wells v. State, 516 S.W.2d 663, at 664['Ie>:. Crim.
App.l974]Compare Glass v. State, 162 Tex.Crim.598,288SW2d 522 (1956};Catch-
ing v.   St~te,   162 Tex. Crim. 342 SW2d 233,at 234(1955). If the indictment is

t.o be considered the charging          in~.trument,     where is the jurat?

The indictmer.t is merely a p1.
667 S.W.2d 16. Also see J.W. Wirans v. s~ate,          135 Tex.Crim.102;117 SW2d 81:

1938 Tex.Crim.App.584;     See a!so Olivares v. State, 76 S.W.2d 140. The Judge-

ment is reversed and the prosecu~ion ordered dis~issed.
                                        II.

Relator :futher contends no cc·mi•laint appearing as a predicate for ~he ind-

ictment in cause N0.#02F0236-102 it will be necessary for this court ~0

reverse and direct the dismissal of the prosecution.See             a~ticle    415 vol.l.

ve~non's ann.     Tex.c.c.P. See OlivareE v.      s~ate,   127 Tex.crim.316; 76 S.W.2d
140;-1934 Tex.Crim.App.Lexis 42.

This practice of allqwin£ a grand jury to act. wi~hout a criminal complaints

then allowing prosecutors to ignore the clear            requirern~nt   of Art's 2.03,

2.04,2.05 Tex.C.C.P. However, long it may have been practice is siroply not

in compliance with statutory       st.ipulations.S~e     also 13 AM JUR proof of fact
3d,21. See monell v. Dept. of Social          Servicesfl978~   436u.·s.658 and also

Sot•ll v. Mc~aniel (1987 CA4 NC] 824 F.2d 1380].See also Cor..sf.Tex.cod.Crim.

Pro.by Art. 1 sec9. J.M. Thornberry v.          Sta~e,   3 Tex.c~.App.36 1877 Tex.Crim.

Ap~·· 202 [!emphasis added].   The indictment in ca.use#02F'0236-102 cannot be the sole

cf jurisdiction as theHgrand jury is instruction ~o vo~e on a criminal accu-·
sation. The prosecution will argue tha~ ~he grand jury is specifically give                   t ~.-

the power and the duty to in~est.igate into the matter. See Ar~.20.09, Tex.

C. c. P. seE:' c:,lso chapter 16 Tex. c. c. P. The District    At~orney   is fot·bi dden to

swear out a criminal complaint. See also Art.21.22. Presentment entered

record see   i~   Peter B. Peterson v. State of Texas (12/20/89) 1989 Tex.41854

781 S.W.2d 933,See Art's 27.01 and 21.20V.A.c.c.P. Also Gee Kennedy v. ·state,

161 Tex.erim.303,     276 S.W.2d 291(1955).

                                     JURISDICTION

( 1). This Honorable co1.:rt hci!:; j tlrisdiction over the parties and suj ect matter
under the authority of Article v. Section 5 and 6 o:- the Texas Co~sLitution

[V.T.C.A.Const.] See section 22.221 of the Tex Govt Code [V.T.C.A.Gov't Cod]



                                                                           3
~nd   Article 44.25 of the Code of Criminal Procedtire[V.A.r.c.p.]See ~he Aut-

hority cited in State EX Rel.Hill v. Pirtle Cite as 887 SW2d 92l[Tex.Crim.

App.l994].
                                       GOOD FAITH BELIEF

Relator's convic~ion must be reversed ar:d se~ aside and dismissed where the
evidence is insufficien~ ~o suppor~ conviction was unconstitutional obtained

and where the court's records on appeal clearly show ~here no cc·mplaint

embraced in the transcript on appeal the case must be dismissed.Ccmpos v.

State,l41 SW2d 344, 139 Tex.Crim.4ll.Humphrey_v. State, 99 S.W.2d 600;Peter-

son v. State,732 S.W.2d 22; Diltz v. State,ll9 SW2d 92 56 Tex.Crim.l27(Crim.

App.l909)Indictme~t and f~formatio~ key-41(2);Robinson v.                 State,7 SW2d 531

(~ex.App.l888);State v.          Bishope, 921 S.W.2d 765;Relato~ c~nt~~ds that "If an

appellate tribunal finds that ~he, evide~ce is insufficient to suppor~ the

conviction cr the, trial court lacke: jurisdiction to hear or try and appE!al

a case where there is no criminal cc·mplaint embracee in ~he transcript on

appeal the relator is e~titled to an acquit~al or dis~issal under rule 43

( 2) of tlw n;le of appellate procedure [authorizing court of appeal to render
the judgement that the court sl':ould hc;.ve rendered], The Appe·llate court need

not   n~trc,nc~    for entry of judgement of acquittal or dismissal 'bt't.. mc;,y itself

render that judgement.e.g. Baty v. State, 734 S.W.2d 62-65(Tex.App.Dallasl987,

pet. REF' D).

                                           III.
                                     ISSUE PRESENTED
( 1). Whether the Ar-peal Court had jurisdiction to hear or to review the rel-
ater's appeal when there exist c~ ear evidence on the face of tl~e ~rial court
records that clearly sho1o:·s that there is no criminal complaint must be embr-
aced in the transcript on appeal           i~   T/C N0.#02F0236-102,and appealfN0.#06-
03-00172.         See Corrpcs v. StatE.·, 141 S.W.2d 344, 139 Tex. Crim. 411; Humphrey v.

State 99 SW2d 6CO;Peterson v. State,732 S.W.2d 22;             Dilt~   v.   S~ate,   .119 SW2d 92,

56 Tex.Crim.l27(Criro.App.l909).Indictment and information key 41 (2);
'Rcb4nson v. State, 7 SW2d 53l{Tex.Crim.App.l888)~                      Sta~e   v. Bishop, 921 S.W.2d

765. Since respondan~ the cour~ of appeals and ~he S~a~e Distric~ A~~orney
and the trial judge lacked jurisdiction to try or ~o hear ~he case and to
render it's opinion and judgement in T/C                     NO.#C2F0236-102~     Appeal N0.#06-
03~00172-CR         were nulled a~d voided since ~he s~ate of Texas and the trial

c~urt     lacked jurisdiction and since there was no criminal complaint embraced
fnrtne transcript on appeal. Respondant is entitled to a dismissal be reor-
dered in this case. And the respondant•s opinion affirming                         ~he   trial court
judgement and fifty (50) years sentence be se~ aside and dismissed citing
the above Authorities SDPRA.
                                                      IV.
                                                STATEMENT OF FJCTS
(2). Relator ccn~ends that a jurisdic~ion error can beiraised a~ anytime.
relator seek to be release from a illegal judgement and sen~ence for fifty
years that is nulled and voided and the indic~ment in cause N0.#02F0236-102
waB illegally return by the district Attorney or his Assistant District Atto~r'!i
rney•s. Without a criminal complaint tha~ does no~ e~is~ in the records and
nor was there any criminal compl~int emkraced in the transcrip~ on appeal.
See realtor's trial court records in T/C N0.#02F0236-102. See also rela~or
::lJ?l::aals   col~.rt   :c·2:~crr:r.:i   iY1
ap~E·~:ls      court records in 06-03-00172-CR. See the opinion in Wilson v. State
139 SW3d        104(Tex~App.Texarkana              2004).

                                                  "STATE COURT RECORDS"

 Relator's Wilson available state ccur~ records ~as previously been for-
warded to this cour~.
                                                 [STATEMENT OF FACTS]

The responde·n~s court of appeals summarzed ~he fac~s ,as follows: A jury con-
victee Charles Clay Wilson of Aggravated Assaul~ arising from a male among

inmates at a prison facility during which charles Clay Wilson allegelly

surposely stabbed Charles Warner several times. Wilson's punishment enhance
by prior convictions was set by the jury at fifty years confinement.

Wilson's court appoin~ed attorney at trial and on appeal on behalf of rela-
tor or.ly cc:ntention on appeal is that the ev·i,clence is legally and factually

insufficient to support the conviction for aggravated assa~lt bec~use it

does not show ~he-conviction for aggravated assault because it does not
show that the injuries suffered by War~er constituted serious bodily injury.

A person committs aggra~ated assault if the person commits an assault and

the person cause serious bodily injury is defined as among other bodily

injuryethat creates a substantial risk of death. Tex.Pen.Cod.Ann.§lOQ7 (A}

(46)(Vernon's SUPP.2002).

The respondent affiated relator· conviction~ for fifty years cited in Wilson

v. State, 139 SW3d 104(Tex.App.Texarkana 2004). Rela~or court records clearly

show that the relctt'or was nc·t legally charged with the criminal offense of
aggravated assault since there's no cr~~~ble person exist and no person

~ppeared   before the District Attorney and swore out any affidavit criminal

accusation cc·mplaint or a criminal complaint. The State prosecutor is proh-

ibited by the legislature precluded-a prosecutor from presenting a i~forma-

tion "Until Affidavit has been made by some credible person charing the def-

endant with an offense" And also mandated the affidavit shall be filed with . ·.-· ..:

the information; Article 21. 22 Supra.·

Such an affidavit is course a complaint wi~hin the meaning of Article 15.04

V.A.c.c.P.   In other words a Prosecutor Attorney is not authorized to inst-

itute prosecution in the county or District Court upon his independent act

or of his own volition.

Kennedy v. State, 161 Tex.crim. 303 SW2d 291(1955t Opinion onnmotion for

rehearing at 664). The Prosecutor indicted relator in c~use NO.:fi:02F0236-102

w~thout a complaint being legally filed there is no Criminal ccmplaipt filed

in the court records nor is there any Crimmnal accusation complaint or
Criminal complaint embraced in the transcript on Appeal which violate Compos

s
·v. State, 141 Sw2d 344(Tex.Crim.App.l940).139 Tex.Crim. 411; Humphrey v.

 state, 99 S.W.2d 600(Tex.Crim.App.)l31 Tex.Crim.383.
 Relator is being illegally restrained at his liberty by the respondent
 eourt of appeal herein after referred tc as "Respondent" without juri~diction

.or charge being properly filed in any court of jurisdiction.

                           REASON RESTRAINTS IS ILLEGAL

Relator res~aint is illegal as no person has made a criminal accusaiion

 against relator which is ne,cessary to render the state jurisdiction.

                            ARGUMENT IN ST.::PPORT OF WRIT OF MANDUMUS

Relator has been mctde to answer for an infamous crime which nc, one has accu
sed him of committing. Therefore, the st:ate of Texas is n'stricting him at   !11;,-

hls liberty without authority or jurisdiction .

Relator was chargee by indictment in cause N0.#02F0236-102 and a warrant

issued from the District clerk however is no complaint in the co~rt•s record

to support the warrant and nor the indictment in #02F0236-102.

The current cause raises significant q\:.estion about how the grand jury came

to indict relator in this cause was initiated by the grand jury, what reasc'n
or person had personal knowledge that relator committed some tr~me and by

what method does that person avoid the civil duty of filing a proper crim-

inal accusation? Relator futher contends that that "If. the grand jury did

not come by the knowlegge on it's own but by way of the Prosecuting Attorney

then the prosecutor must be viewed as the a~cuser. However,such wo~ld create
an untenable conflict.   In Peter B Peterson v.   State,of Texas(l2/20/89).

1989.Tex.41854; 781 S.W.2d 1933.
                                  THE COURT HELD:

"An information is a primary pleding inaa criminal action on the part of

. the state" Article 27.01 v.A.C.C.P.;Awritten pleading in behalf of the state

drawn filed and presented by a prosecuting attorne¥ charging an accused with

an offense that may be prosecuted under the law. Article 21.20 V.A.c.c.P.
tn order to protect it's citi~ens from the inheren~ dangers arising from the
concentration of power in anyone individual". Kennedy v. State,l61 Tex.Crim,
303, 276 S.W.2d 291(1955) Opinion on motion for rehearing at 664).The.legislat-
ure precluded a prosecutor from presenting an information "Until affidavit

has been made by some credible person charging the defendant wi~h an offensev

And also mandated. The affidavit shall be filed wi~h information""Ar~icle 21

21.22SUPRA.    Such an affidavit is of cou~se a complaint within ~he meaning of

Article 15.04 V.A.C.C.P.

In other w0rds a prosecutor attorney is no~ au~horized to institute prose-

cutionssin the c~unty or District Court upon his independent act or of his or

her own volition. "Kennedy v. S~ate,SUPRA, at 294.0ne may not be both the ace-

iiser and the prosecutor is rr'~sdemeanor of felony cases. "Well v. State,       516

S.W.2d 663,at 644 Tex.App.l974".Coropare Glass v. State, 162 Tex. Crim. 598, 288

S.W.2d 522); Catching v. State, 162 Tex.crim. 342, e85 SW2d 233 a~ 234(1955).

Relater cc·n~ends thc,t "If the indictment is to be cc•r"sidered the, charging

instrument. Where is ~he jura~?

If the inc.iic~men~ is to be cc·nsi dered the charging ins~rument', whe·re is ~he

jurat? The' indictment' is n;erely a presentmer:t by the c;:;rand jury. Cm:•sequent:
                                                   .·
to a v-erifiee criminal accusa~ion. So whose c::ffirmation is verifiee on that

primary accusa~ion?

Tn State of 1exas v, Carroll Pierce ~he cour~ held: A valid comp~~~n~ is a

pr~requisite to a valid information,          Holland v. S~ate, 623 S.W.2d 651,652(Tex.

crim.~pp.1981) Without a valid complaint the informatioj is wor~hless.Williarn

v. State, 133 Tex. Crim. 39, 107 SW2d 996,997(Tex.erim.App.1937). A~jura~ is

the ce·rtificate of the officE·r before -whom the cc,mpiaint is made ste~ing tha~
it wassworn to and subs~ribed by the applican( before the officer. Carpenter

v. st:c.t.e, 1'53 'l'ex.Ct·im. 99,   218 Sw2d 207, 208 (Tex.C:rinl,App.l949).

~ jurat is esseniial,       for with it thE! complaint is fatally defective and will
not Euppor~ a~ inforroa~ion. Shackelford v, S~a~e.           516 SW2d 180{Tex.Crim.App.

1970).

ThE~ jurat: must ee ciat:ec and signed t•y the c,fficia! charac~er See 22 'l'ex.              J'lir

3d,criruinal law sec~ion 2266 a~ 490. Thus a coroplain~ n0t sworn ~o before any

official or person in au~hority is insufficieni tc cons~i~u(e ~ basis fer a

vali6 convict:ion. Ntchole v. st:ate, 171 'l'ex.Crim. 42, 344 SW2d 208{Tex.Crim.

App.1961) {Citing PurC'ell v. State,        317 SW2d    208{Tex.Criro~~App.    l95$~;See:'    also

Fldddge v. Stat.e,     5i':L SW2d 716,717   n.l{Tex.Crirn.~pp.        1978); w"heeler v,     State

17:L Tex.Crirn.   21,353 SW2d 463{Tex.App. 1988,NO PET). Even where the               jura~    on

the complain~ reflects ~ha~ i~ was sworn to before a name person to ac~, the

ccrr•plaint is void.

Johnson v. State, 154 Tex. Crim.      257 SW2d 644{Tex.Crim.App. 1950);Smola v.

State, 736 SW2d 265,266{Tex.App. 1987,NO PET).

The complaint is also void where      ~he    jurat    ccn~&ins   no    signa~ure   cut only
shows the office "Such as County A~~orney of Jones County, Texas". Carter v.

State,398 SW2d 290 {Tex.Crim.App.l966), when a jurat s~ewed ~hat ~he complaint

had been sworn .to before "Lavern I. McCann, Hockley County, Texas", The compl'=" 1. ·

aint was insufficient to support the informa~ion. Carpenter 218 S.W.2d at 208-

209,    in the ~arly cases of Neiman v.      Sta~e,    29 Tex. Civ.APP. 360,16 SW2d 2~3(

(Tex.Crim.App.l891).

The complaint was sworn to before "WM. Greer J.P." itnwas held that the let-

ters "J.P." an official who had the authority to administer the oath".

When a jurat on a co~plaint show that the oath was administered to the relator-

JI.pplicant by a party designed as ccunty attorney but who is reality is an ass-

istant county attormey, The complaint is void. Thomas v. State, 169 TEX.CRIM.

369,324 SW2d 291, 292{Tex. Crim. App.l960_; Also see Aleman v. State, 162 Tex.

Crfm.    265,284 SW2d 719{Tex.Crim.App.l956)'Stalculp v. State, 99 ~ex.Crim.                   279,
     269 SW~d 104~,1045(Tex.crim.App.l925). When the assistant or deputy is auth-
 orized by law to administer the oath himself he may .not administer i~ in the
 ~arne of his principal and may not certify that ~he printipal admini~tered

 the oath by and through him as an assistant. Goodman v.               Sta~e,   85 Tex. Crim.
 279, 212 sw· 2d 17l(Tex.Crim.App.l919) State of Texas v. Carroll Pierce(09/
 25/9l).Tex.41404, 816 S.W.2d 824.
                                                        .    .    .
 If the instrument was prepared and presented to the grand jury by the pro-
 secutor. Who then is the accuser and by what authori~y did the prosecutor

 initiate a prosecution by present of an indictment to the grand jury? To
 ~~8i8 situations were the s~ate stands as both accuser and prosecutor proced-
 ures were put into place directing the grand jury in how it would proceed.                    In

 the current cause, these procedures have been abridged in such a fashion so
 as to deny the accused in his right, specifically          ~o   deny relator-applicant
 in his right to know and face his accuser.

                               THE TEXAS CONSTITUTION

                               ARTICLE l~'BILL OF RIGHT

                               ~ECTION 10-RIGHTS OF ACCUSED IN CRIMINAL PROSECTIONS
In all criminal prosecutions the accused shall have a speedy public trial by

an impartial jury. He shall have     ~he   right to demand       ~he   nature and cause of

the accusation against him and to have a copy therepf. He shall not be comp-

elled to give evidence against himself,and shall have theright of being heard

by himself or counsel or both. Shall be confronted by the witness against
him and shall have compulsor v. process for obtaining witnesses in his favor.
Except that when the witness reside out of state and the offense charged is
a voilation of any of ~he Anti-Trust Laws of this State. The defendan~ and

the state have the right to produce and to have the evidence admitted by dep-

osition under such rule and law as the legisla~ure may hereaf~er provide; and

no person shall be held to answer for a criminal offense,unless on an indmct-
ment of a grand jury exce~tt.in cases in which the punishment is by fine or

imprisonment. Other wise tha~ in the penitentiarys in cases of imprisonment

and in cases arising in the army or navy or in the military when in actual
""


                                                                                     !o
service in time of war or public danger.(Amended Nov 5,1918).[Emphasis Added].
And to deny Relator-Applicant opportunity to head off this whole process throu-

gh the presentation of Exculpatory evidence at the proper examing trial. An

examing trial is defined by the Texas code of criminal Procedure by Article
2.11 as follows:

TEXAS CODE OF CRIMINAL PROCEDURE BY ARTICLE 2.1i [35] [62] [63] Examing Court

when the magistrate sit for the purpose of inquiring into a criminal     accusa~ion

tion   ~gainst   any person, this is called an Examing court.

Relator?APplicant has been indicted yet no one has made a criminal accusation
against him: No credible person has presented any criminal accusatiD@n to any
magistrate; and no court clerk ever received any criminal accusation against
relator-applicant from an examing court. Neither has any clerk kept said

complaint and other documents has in said hearing safe and delivered them to
the next Grand Jury.
In the TDCJ-INSPECTOR GENERAL INVESTIGATION DIVISION it conductedaa inproper_

investigation by Julian Compos In case NO.#Ol-0341 ~DCJ unit of Telford,

Julian Compos submitted what is referred to as a"CASE DISPOSITION" to Bobby

Lockhart Bowie County District Attorney's Office who attempted to file crim-

inal   €b~~ges   against the relator-applicant Charles Clay Wilson,charge with

pc.22.02. This case disposition document failed to show that it was sighed

by a tragistrate Jucige to show probable cause to bring relatorf;'applicant to

justice .. Tex.cod.Crim.Pro.Article's 2.03, 2.04, 2.05 29,35,36, 21.22,21.20,

27.01 16c.c.p,

"If the offense be a felony he shall forthwith file the complaint ~ith a mag-

istrate of the county,However in the felony complaint and affidavit is all

along and not any other affidavit giving support valid its of the affidavit

corrplaint information. Holland v. State, 623 S.W.2d 651(Tex.crim.App.1981)".
Article 20.19 Texas code of Crimina!lprocedure instructs the Grand Jury as

Follows:

                                                                            (
T~xas   Code of Criminal Procedure Ar~icle 20.19 [391] [442-443] Orand J~ry

shall vote. After all the    tes~imony   which is accessible   ~o   the grand jury
shall have been giving in    respec~   to any criminal accusation, the vote shall
be taken as to the presentment of an indmctment, and if Dmme memcers con-

cur in finding the bill. The foreman shall make rr,emorandum of the same

with su~h data as will enable ~he attorney who represents the state to write
the indictment.[errphasis added] by what legal mechanism did the grand jury

vcte on a non-existent criminal accusa~ion? An examination of ~he code will
reveal no other method of bringing an      indictmen~.

This power of the grand jury to act without a criminal accusation has the

effect of circcmventing criminal procedures car~fully crafted by the legis-
lature and c6dified in chapter 16 Texas Code of Criminal Procedure.

Specifically, by branted this implied power to the grand jury,Relator-App-
licant is denied in his right to an exawination into the sufficiency of             th~

allegation before he be subject to answer to an infamous allegation.Surely
this practice of indictment without criminal accusation cannot be based on

past practice or some assumption of implied power. In Thomas v. Stater.· the

cocrt held:

''A matter not included within a penal     s~atute   should not by judicial const-

ruction be read in~o it because in so dcing the judiciary would unsurf the

functions of ~he legisla~ure. The legislative intent should be ascertained

from the words of the act itself".H.R Thomas v. state, 129 TEX.CRIDM. 628,

at 632: 91 SW2d 716:1935    Tex.Crim.Ap~-557.

If the statute are read and followed, there is no        reemo~or   assumption or

implication. The statute creat a corpus juris which        stipui~tes   a procedure

designed to insure a criminal complammt is always present as the primary
pleading in a criminal cause, an information is always property prepared,



                                                                    /2-
  ~-.. .
       .                                                               - -
and both are presenteootohtheoc0urt having jurisdiction and the grand jury.!N

Mallory v. T_T: S. the court   held~   "'T'he awful instrument of the criminal law can
not be entrusted to a single functionary.'T'he €Omp1icated process of criminal

justice is therefore divided into different parts.Responsibility for which is

separately vested inbthe various participants upon whom the criminal law rel-

ies for it vindication."Mallory v. U.S,77 S.Ct-1356, 354 U.S.449(U.S 06/24/

1957).rt seem in the instant cause the grand jury voted without securing the

jurisdictionprovided by a criminal accusation-When the foreman of the grand

jury requested an indictment be drawn up,the prosecutor has a clear duty to

advise the foreman of the need for a proper criminal accusation.Also he was

certainly by the request Lo prepare anindictment and evidence                          tohim

made known that a public official had violated a 1 a-:!      ro1::~t-.fnrt
                                                             _ _ _ _ _ _ .... ::1
                                                                                    office.
Artic1e2.03 Texas C.C.P. clearly directs the prosecuting attorney in these

matters as follows:   TEXAS C.C.P. Ar~.      2.83[27][33][34] neglect of duty (A).It

shall be the duty of the attorney representing the state to present by infor-

mation to the court having jurisdiction,any officer for neglectior failure can

be presented by information, wnenever i.t: shall come to the knowledge of said

attorney that there has been a neglect or failure of duty upon the part of

said officer and he shall bring to notice of the grand jury any act of viol-

ation of law or neglect or failure of d!Jt:y upon t."he part of any officer. When

such violation neglect or failure is not presented by information and whenever

t"he same may come to his knowledge.       I assert t"he forman of the grand jury is

giving NO SPECT:z\l. POWER to act outside statutory boundaries. When the forman

made it known to the prosecuting attorney that a crimenbad been committed,he

did not do so ·in some implied special capacity, but rather as a singular cit-
izen. The grand jury could not"find the bill" as there was no criminal accu-
sation on which to vote.So when the forman made notification to the prosecu-
ting attorney that a crime has been committed,the prosecutors duty was clear.




           ··:-As no court was ever been notified that a crime has been             cc~mmi tted.   The pro-
secutor had a clear duty to ~ake a criminal complaint. from ~he foreman of

the grand jury, some grand jury member or any other credible person having

knowledge or reason to be1ieve a crime has been committed.

He was then commanded by article 2.04 Texae Code of Criminal Procedures as

follows:
Texas Code Criminal Procedure Article 2.04 [28] [34] [35] shall draw complaint.

upon complaint being made before a       distric~   or   coun~y   attorney that an offense
has been committed in his district or ccunty, he shall reduce the complaint to
writing and   caus~   the same to be signed and sworn       ~o by~the   complaintant,and

it shall be duly attested by said attorney.
He was then required ~o act in accordance wi~h ar~icle 2.05 Texas Code of

Criminal Procedure:
Texas Code of Criminal Procedure Article 2.05 [29] [35] [36] whencomplaint
is made~   If the offense be a misdemeanor, the at~orney forthwith prepare an
information based upon such coroplaint and file ~he same in the coirt having

jurisdiction; provided that in       coun~ies   having no county attorney. Misdemeanor

caees may be tried uponncomplalnt along wDthout an information, provided,

however in counties having one or more criminal district courts an information rr

must be filed in each misdemeanor case. If the offense be a felony, he shall
forthwith file the     com~~aint   with a magistrate of     ~he   county.

With no proper criminal accusation in the court record there is no accused

and the court is without jurisdiction over applicant. In William T. Gholson

the court held: Therefore it is the complain~ along, and not any other affi-

davits given in support     o~   arrest or search   warran~s      which determines the

validity of the information.
Holland·v. State, 623 S.W.2d 651 (Tex.Crim.Ap~-1981)
William T.Gholson v. State Texas (6/23/83)1983.Tex.41167; 667SW2d 16.



                                                                                I-
See also,J.W Winans v. State:

Opinion:

Graves,Judge--The offense chamed is for violating the local option liquor
laws, the punishment assessed being a fine of $300.00.

The record is before us without a complaint being incorporated therein. We
have herefore held that a complaint being or is necessary in order to confer
jurisdiction upon the county court. See Art. 415 C.C.P.:
McQueen v, State,N0.1952l.Opinion this court handed down [page 74 of this

volumeJ and Olivares v. State, 76 S.W.2d 140.
The Judgement is reversed and prosecution ordered dismissed       ~***2]   J.W Winans

v, State, 135 Tex.Crim. 102:and Olivares v. State.
Hawklns,Judge--conviction is for operating a commercial motor vehicle which
was over the gross weight permitted by law. Punishment was assessed at a fine

of twenty-five dollars. The information     fo~nd   in the record recites that it

is based upon the affidavit of a named     p~rty,which   affidavit is "Here to

attached and made a   pa~t   hereof." There is no complaint attached to the inf-
_crm~tion,or   if so, it is not shown from the record,and no complaint appears

anywhere in the record before this court.     In such condition no jurisdiction

is shown in the county court. See Art. 415 c.c.P(1925):Wadgymar v. State,21
Tex.Crim. 127,119 SW2d;Day v. State, 105 Tex.erim.117, 286 S.W.2d       110~7.

Other authorities are annotated in note 5 under said art. 415, vol.l vernons

ann.Tex.c.c.P. No complaint appearing as a predicate for the information,         it

will be necessa~y for this court reverse and direct the dismissal of the

prosecution.
I. Olivares v. State, 127 Tex. Crim. 316; 76 S.W.2d 140;1934 Tex.Crim.App.Lex.42

This practice of allowing a grand jury to act witho~t a criminal complaint.




                                                                   z_
        Then a11owin9 prosecutors to ignore the clear requirement of Art.2.03,2.04,

        and 2.05   Tex.Cod~Crim.Pro.However   lo~g   it may have been practice,     is simply   ~ct

        not in compliance with statutory stipulations.

        13 AM Jru Proof of facts 3d.21

        ''Without having been directly authorized,tacitly encouraged, or even inadequ-

        ately trained, police officers, like other public employees, may fall into
        patterns of unconstitutional conduct. This can result from a variety of fac-

        tors not sufficiently traceable in origin tc any faul~ of ''Municipal Policy"

        in the monell sense (Monell v. Dept of Social Services (1978) 436          u.s   658

        and Soell v. McDaniel (1987 CA 4 NC) 824 F.2d 1380).

        If these unconstitutional practices become suffiiiently wide spread,however,

        they may assume the quality of "Custom or usage" which has the force of law."

        (emphasis added). I find nothing in law to supper~ the notion the legislature

        intend to dispense with the primary pleading in felony cases.           I find much about

        the criminal accusation properly presented by      ~orne   credible person, as being

            simple document upon which jurisdiction lies,in J.M Thornberry v. State

            ccurt held:

i       "Winkler J.   from all we can gather from the transcript of the record the inf-

        ormation upon which the appellant was tried and convi.cted was filed .without

        any written affidavit that any offense ag~ins~ the law had been committed by

        the defendant; and without this the information was         worthle~s   insufficient to

        support a conviction."

        "The bill of rights declares,amcng other things, that NO         WAR~ANT   TO SEARCH

        any place or seize any person or things shall issue without describing them

    1   as near as may be nor without probable cause. Supported by oath or affirmation."

        Const. Tex. Cod. Cr.im. Pro. Art. 1. sec9. This declaration being amc•ng high powers

        excepted out of the general powers of government,          is placed beyond the control

        of courts and legislatures" J.M. Thornberry v. State, 3Tex.Ct.APP.36:1877

        Tex.Crim.App.202(emphasis added).
The indictment cannot be the sole sc•urce of jurisdiction as the grand jury

is instructed to vote on a criminal accusation. The prosecutor will argue

that the grand jury is specifically given the power and duty to investigate

into matters. Texas Code of Criminal Procedures Art. 20.09 [38] [432] [420]

duties of grand jury. The grand jury shall inquire into all offenses liable

may have knowledge,or of which they shall informed by the attorney representing

the State or other credible person.

While the grand jury is giving the authority to act as criminal investigators,

nothing extends that permission to acting against a person absent a proper

criminal accusation. While a prosecuting attorney is specifically forbidden

to swear out a criminal complaint. Nothing so restricts a grand juEy member

like any other criminal investigator. If a grand jury me,mber come to know-

ledge that some person has committed a criminal act. That member has the same
civic duty any other citizen has to report the crimeb~y verified affidavit such
such that the accused may be brought before some magistrate and the allegation

examined in accordance with the practices, procedures and protect&ons conta4ned
ined in Ch~pter 16 Code of Criminal Procedure. This is made even more certain

by article 20.22 Tex.Cod.Crim.Pro.: Texas Code of Criminal Procedure art.2Q.22
[394] [446] [434] presentment entered of record.

The fact of presentment of indictment by grand jury be entered upon the min-

utes of the court. If ~he defendant is in custody or under bond,nothing bri-

efly the style of the criminal action and the file number of the indictment

and the defendant's name.   If the defendant is not in custody or under bond

at the time of the presentment of indictment the entry in the minutes of the

court relating to said indictment shall be delayed. until such time as the cap-

ias is served and the defeoaanttis·placed in custody or under bond(emphasis

added). Since the capias is a form of warrant,   it cannot issue absent a pro-
per criminal accusation in the ocurt record. The legislature never intended

any person be indicted until such time has he had opportunity to defend him/

herself at an examining trial. By this restriction indictment by ambush as

this one certainly is, would be avoided. Such power to act absent the due

course of laws, not specifically given may not be assumed or impl~ed. When
~~~
the grand jury attempted to indict applicant-relator with no criminal accu-

sation on which to vote,   it was the duty of prosecutor to so advise them that

they were without jurisdiction absent a criminal accusation. That Bowie

County District Attorney Bobby Lockhart either in person or through one of

his functionaries,   refused to advise the grand jury of something so basic
to jurisdiction as a proper criminal accusation may not be considered mere

oversight. Having knowledge such a procedure would have the effect of denying
relator applicant in his statutory and constitutional rights, which would
most certainly have the effect of irrevocable harming him.

It was the duty of the prosecuting attorney upon being made known in any mat-
ter that a public official have violated a law relating to his bffice. To

prepare a complaint have sworn to by the foreman of the grand jury, a grand
jury member, or any credible person having knowledge or reason to believe a

crime has been committed by the accused. He then had a duty to reduce the

complaint to an information and submit both the clerk of the court having

jurisdiction that the accused may have opportunity to be brought before said

court in and a proper examining trial held. As the prosecutor went ahead and
prepared an indictment without securing a complaint, it must be presumed he

acted willfully for the purpose of denying relator-applicant in his rights
carefully crafted by the legislature and down in Chapter 16 Tex. Cod.Crim.
Pro.

The previous paragraph assumes the foreman of the grand jury petitioned the
prosecutoi in accordance with article 20.19. This assumption certainly begs
a question: Did the foreman of the ~~apd jury pe~i~ion ~he prosecutor after

a vote had been taken; or did the prosecutor prepare an indictment and pre-
sent it to the grand jury as a primary pleading in the case?

'!'his question bears directly on concern of the court expressed in Kennedy

v. State. The seminal case which strictly forbade the prosecutor from being

both accuser and prosecutor also addressed another concern:

"There is still another reason why we should net approve of the prosecutor
acting in this dual capacity. To do so would be rendering a great disservice

to the prosecuting fraternity. We know experience that a great many people
would like to see thier neighbor fall into the clutches of the law but are

reluctant to sign a complaint. To   holffi~that       the prosecutor might be both
accuser and prosecutor would   s~bject   him     ~o   the accusation of misfeasance
if he did not. accede to the wishes of these reluctant accusers.

''Wilma Hazel Kennedy v. State, 161 Tex.Crim.303, 276 S.W.2d 291;1955 Tex.Crim.
App.1397. Bring an indictment absent any civil righ~s protections afforded

the accused is an outrageous breach of the public trust. Had the prosecutor
acted in accordance with ar~. 2.03, 2.04 and 2.05 Tex.Cod.Crim.Pro. the

proseution would have been in no way jeopardized and relator=applicant would               ha~

have had opportunity ~o exercise his rights. He would have been able to have

an examing trial before the case was presented to the jury. He may have been

able to an examing trial to    present evidence the grand jury might not have

found in its inves~igation. That would demonstrate a to~al lack of probable

cause and relator-applicant has been subjected to a void illegal trial, and

judgement and sentence to 50 years in disgrace. We can't know this as the

presumed practices used had the effect of denying relator-applican~ in this

right and opportunity.This particular cause goes to the par~iculars of a

special statute. Article 2.03 Texas Code of Criminal Procedure stipulates a
practice outside the normal criminal procedure. It specifically directs              ~he



                                         }!!(,
prosecuting attorney in specific circumstances regarding public officials.

The duty required here is essentially the same as for crime by citizens, but

the legislature saw fit to take care to special errphasis on matters concern-
ing public officials. Therefore it should be read to mean precisly what it

states that the prosecuting attorney shall prepare an information. Even if
the court would read "SHALL" to mean "MAY" it would still be obligatory as

"MAY". Jeopardized and relator-applicant would have had opportunity to exer-
cise his rights. He would have been able to have an examining trial before

the case was presented to the grand jury. He may have been able at an exam-

ining trial to present evidence the grand jury might not have found in its
investigation that would demonstrate a total lack of probable cause and

relator-applicant would not have had to be subjected to a void illegal trial

and judgement and sentence for 50 years in disgrace since the s'taprosecuting attorney and presented to the court having jurisdiction,neither

will you find a criminal accusation that must be in evidence in order to

support the information. Prosecutor was directed to prepare and provide the

court with jurisdiction neglecting to advise the grand jury aboat Article

20.19 T.c.c.P. and the need for a criminal accusation serves a policial

purpose for prosecutor. Had prosecutor advised the grand jury they could not

vote on a non-existent accusation and requested one from the foreman a member
of the   g~apd   jury, or a credible person, ha would have had a duty to file

same with the court having jurisdiction.

The filing of a complaint with some magistrate would start the due course of

law with the holding of an examining trial. Either to secure a warrant for

re~ator's-applicant's     would have had opportunity to appear at an examining

trial and make a case for dismissal before indictment. The filing of the
complaint with some magistrate would start the due course of law with the        ~ol~tr

holding of an examining trial either to secure a warrant for relator's-appli-

cant's arrest or with the appearance of relator-applicant by summons in either

case relator-applicant would have had opportunity to appear at an examining

trial and make a case for dismissal before indictment.

At this hearing a proper examination could havE: be•en had where in relator' s-

applicant's rights could have been protected. In the event of a finding of

probable cause the magistrate would have been required by article 16.17

Tex.Cod.Crim.Pro. to perpare an order. Texas Code of Criminal Procedure

16.17 u261] [308] u296i decision of judge.

After the examining trial has been the judge shall make an order committing

the defendant to the jail of the proper county. Discharging him or admitting

him to bail. As the law and facts of the case may require. Failure of the

judge to make or enter an order within 48 hours after the ~xamining trial

has been completed operates as a finding of no probable cause and the accused
shall be discharged. This order would confer jurisdiction to theP.court. After

the hearing the magistrate would have been required to seal all documents

had in the hearing and forward them to the district clerk. Texas Code of

criminal Procedure article 17.30 [296] [347] [335] shall certify proceedings

the magistrate, before whom an examinatiqn has taken place   u~on   a criminal accus

accusation shall certify to all the proceedings had before him as well as

where he dischargeds, holds bo bail or commits and transmit them,sealed up,
to the court before which the defendant may be tried.Writing his name across

the seals of the envelope the voluntary statement of the defendant the testi-

mony bail bonds and every other proceedingnin the case shall be thus deliv-

ered to the clerk of the proper court without delay. Upon receiving these

documents a record of the accusation and the order bestowing jurisdiction on the

the court would be in the court record. The district clerk would then have

been directed to keep those papers safe and diliver them up to the next grand
jury. Texas eode of Criminal Procedure 17.31 [297] [348] [336] duty of the

clerk who receive such proceedings. If the proceedings be delivered to a

district clerk he or she shall keep them safely and deliver the same to the

next grand jury. If the proceedings are delivered to a county clerk he or

she shall without delay deliver them to the district or county at~orney of

his or her county.

By these proceedures assuming the magistrate at the examining trial fo~nd

probable cause, the grand jury would have been presented a proper criminal

accusation on w,hich could vote or accusation on which they could vote to

true or no bill relator-applicant. Then ask the prosecutor to prepare a

proper indictment.

Non of this happened and therefore the indictment handed dc·wn by the grand

jury is void and worthless for any purpose.
     ..
h·                                   .PRAYER

A order directing respondant to     ~ecall   its original opinion. Judgement and

mandate be reversed and set aside aDd to issue a new opinion. Judgement and

mandate be granted. And granted the relator a dismissal of the void crimrunal

action in causes T/C #02F0236-102 and appeal cause #06-03-00172-CR be vacated

and dismissed with    preju~ice.

A order directing respondant that if an appellate tribunal fronds that the
evidence is insufficient to support tbe conviction or the trial court lack

jurisdiction to hear or to try and appeal a criminal case where there is no
criminal complaint and nor was there a criminal accusation complaint embra-

ced i~ the transcript on appeal. Relator is entitle to a dismissal or acqu-

ittal under rule 43(2) of the rule of appellate procedure       ~Authorizing   court

of appeals to render the judgement that the court should have rendered]; The

appellate court need not remend for entry of judgement of acquiyyal or dis-

missal but may itself render that judgement e.g. Baty v. State, 734 S.W.2d 62-65

(Tex.App.Dallas 1987,pet,ref'd). And a order directing respondant to bring

relator before the court and show by the court records due cause as to why
relator is being restricted at his liberty;

A order directing of dismissal and setting aside the indictment in cause Mo.

# against relator and setting relator to his liberty unencumbered by any

restriction an order directing prosecutor to dismiss this case and the indi-

ctment be ordered dismissed with perjudice since the State prosecutor failed

to abide   b~   article 2.03, 2.04 and 2.05 Texas Code of eriminal Procedure.

 Wherefore premises considered. Relator respectfully asks if this honorable

jurists find that the respondant the court of appeals has over looked the

lack of the courts jurisdiction cited up above where thereis no record of a

criminal complaint embraced in the     transcr~pt   on appeal the State and the

trial court prosecuted relator without a criminal accusation complaint being

filed by a credible person who does not exist nor is there any record          e~ist


relator is entitled to relief he cited up above in this prayer.

                                                                          !0    "i'.J   ,J/•
.Tpe ~erits is undisputable and relator respectfully reques~ this case be
 d 1 ·~ -:' }. s ::; 7~ i)                                        "" ..,.
 dismissed with perjudice and relator be ordered discharge from illegal

custody by the TDCJ-CID executive director Brad Livingston be ordered to

 release relator by said order of this court since this case hereby render

 dismissed relator so moved and prayed for,.that in all things this petition

 for Writ of Mandamus be granted.




 R~ectfully    Submitted,

 f.~n~ LQ~~ J,'ilaiJ!YI
 Charles Clay Wilson

 TDCJ-CID N0.#521150

Wynne Unit

 810 FM 2821
 Huntsville,Texas 77349

 Relator, pro-se
•
                               UNSWORN DECLARATION

Pursuant to the provision of title 6, Texas Civil Practices and remedies

code, Chapter 132§ 132.001 et.seg.,The following declaration is made under

the penalty of perjury.

    I Charles Clay Wilson, Relator. TDCJ-CID N0.#521150 being at present con-

fined in the Texas Department of Criminal Justice Correction Institutions

Division, at the John M. Wynne Ur.,it l,oqated in Walker County, Texas by my

signature below hereby declare under penalty of perjury that the allegation

made in the petition for Writ of Mandamus to the best of my knowledge are

true and correct.



Executed on this the   ~        th day of   Se-1-e.m~er   I   2015 AD.

Signed£:*' n~flo ~'-,..) 1Qum
       Charles Clay Wil on-Relator Pro-se

                             Certificate of S~rvice
I,Charles Clay Wilson,Relator,TDCJ-CID N0.#521150 by my Signature below cert-
ify that the original copy of the petition for Writ of Mandamus on the date

below was sent to the clerk of the court of criminal Appeals for Texas, by
United States mail.

            ~~
Executed on this the
                th                  day of   :)~~\a~             I   2015 A. D.

signed c~ f~LA)~
        Charles Clay Wilson
        Relator, Pro-se




                                                                       IZ